Citation Nr: 0634413	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  94-45 989	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
right lower extremity (claimed as vascular insufficiency and 
edema), and a low back disorder, to include as secondary to a 
service-connected disability. 

2.  Entitlement to an increased evaluation for left lower 
extremity stress syndrome, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 10 percent disabling, to 
include a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD).


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to July 1987.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from various rating 
decisions rendered since June 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The Board Remanded the appeal in 1998.  The Board 
denied the appeal by a February 2003 decision.  After the 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court), the Court granted a 
joint motion to vacate the Board's decision.  The Board 
remanded the claims in October 2004.  The appeal returns to 
the Board following additional development.

In her October 1994 substantive appeal, the veteran requested 
a hearing before the Board.  During the pendency of this 
appeal, videoconference hearings before the Board became 
available.  The requested hearing was conducted by 
videoconference in July 2002.  As noted in the Board's 
October 2004 remand, the Veterans Law Judge who conducted the 
July 2002 hearing is no longer employed by the Board.  Prior 
to the Board's October 2004 decision, the Board advised the 
veteran of her right to a new hearing.  In April 2004, the 
veteran submitted written notification declining a new 
hearing before the Board.

During a portion of the pendency of this appeal, the veteran 
was represented.  However, by a statement submitted in 
December 2004, the veteran withdrew authorization for that 
representation.  In a June 2006 letter, the Board advised the 
veteran that she could authorize a representative, but the 
veteran did not respond.  She is currently unrepresented.

The claims of entitlement to service connection for a 
disorder of the right lower extremity (claimed as vascular 
insufficiency and edema), and a low back disorder, to include 
as secondary to a service-connected disability; the claim for 
an increased evaluation for left lower extremity stress 
syndrome, currently evaluated as 10 percent disabling; and 
the claim for an evaluation in excess of 10 percent for 
duodenal ulcer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service medical records establish that GERD was diagnosed 
during the veteran's service.  


CONCLUSION OF LAW

The criteria for an award of service connection for GERD have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is entitled to service 
connection for GERD, which she contends started in service 
and was evaluated in service as part of her ulcer disease.  
In its October 2004 remand, the Board noted that the veteran 
sought service connection for GERD, and that this claim was 
inextricably intertwined with the claim for an increased 
evaluation for duodenal ulcer disease.



Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As to the claim of entitlement to service connection for GERD 
which is granted herein, no further discussion of the VCAA is 
required, since it would be adverse to the veteran's interest 
to remand the claim for any further action under the VCAA.



Claim for service connection for GERD

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  In 
order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

An individual is presumed to be "in sound condition" at 
service induction except as to disorders noted at the time of 
examination and acceptance into service.  38 U.S.C.A. § 1111.  
The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The VA General 
Counsel has issued a precedent opinion, VAOPGCPREC 3-2003, 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

Medical Board evaluation was conducted in March 1987 for 
purposes of determining the veteran's fitness for continued 
military service.  That report states, "An upper GI was 
abnormal and showed some mild esophageal reflux, several 
questionable areas of superficial gastric erosion and a 
duodenal ulcer."  A diagnosis of peptic ulcer disease was 
assigned, and medication therapy was instituted.  The Board 
notes that the service department concluded that the 
veteran's "peptic ulcer disease" preexisted her service.  
However, there is no evidence that GERD was diagnosed prior 
to the May 1987 evaluation.

Following the veteran's service discharge, she underwent VA 
examination in January 1988.  That examination disclosed a 
diagnosis of duodenal ulcer disease with mild 
gastroesophageal reflux.  

The examiner who conducted March 2005 VA examination assigned 
a diagnosis of GERD.  The examiner noted that GERD was not 
causally related to the veteran's service-connected duodenal 
ulcer.  

GERD was first diagnosed in service and a current diagnosis 
of GERD has been confirmed.  There is no medical evidence 
that the veteran's GERD was present prior to service, or that 
it was symptomatic, if present.  The evidence establishes 
that, if the veteran's GERD pre-existed her service, it was 
aggravated in service, since it became symptomatic during 
service.  There is no evidence which would rebut the 
presumption of soundness or the presumption of aggravation.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The evidence establishes that the veteran's GERD has been 
chronic and continuous since service.  Clinical records 
establish that the veteran has expressed continuing 
gastrointestinal complaints following her service.  The 
evidence establishes that each of the criteria, interpreting 
the evidence in the light most favorable to the veteran, have 
been met.  Service connection for GERD is warranted.


ORDER

Service connection for GERD is granted.


REMAND

Portions of this appeal have been pending since 1994, when 
the veteran first sought an increased evaluation for service-
connected left lower extremity stress syndrome.  VA 
examination was ordered for the purpose of determining the 
current severity of that disability.  The examiner who 
conducted the ordered VA examination in March 2005 stated 
that he was unfamiliar with this diagnosis and was unable to 
evaluate it.  The Board's October 2004 Remand directed that 
examination be conducted to determine the current severity of 
the veteran's service-connected left lower extremity 
disability.  Such examination must be afforded.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In view of the lengthy 
pendency of this claim, every effort should be made to obtain 
an adequate VA examination without further delay. 

The Board's October 2004 Remand directed that an opinion be 
obtained to determine whether the veteran incurred a disorder 
of the right lower extremity in service.  The reports of the 
examiners who conducted March 2005 VA examinations of the 
veteran's lower extremities are essentially devoid of 
discussion of the right lower extremity, and fail to provide 
an opinion as to whether a right lower extremity disorder is 
present.  One examiner suggested further examination by a 
vascular specialist.  Remand of this claim is required.  
Stegall, supra.

The examiner who conducted VA examination of the veteran's 
back directed that electromyogram (EMG) be conducted, and 
that MRI of the lumbosacral spine be conducted.  The examiner 
indicated that the results of those examinations should be 
reviewed to make a final assessment of the veteran's claim 
that she incurred a low back disorder in service.  However, 
the Board is unable to find any addendum to the March 2005 VA 
examination report reflecting assessment after review of 
those documents.  Remand is required.  

In view of the grant of service connection for GERD herein, 
action must now be taken to rate the service-connected 
digestive system disorders, to include duodenal ulcer, 
mindful of the provisions of 38 C.F.R. § 4.114, which provide 
that ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and/or an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection and rating, if any 
of the claims at issue is granted as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran's current VA clinical 
records, from May 2005 to the present, 
and any private clinical records 
identified by the veteran, should be 
obtained and associated with the claims 
file.  

3.  The veteran should again be afforded 
the opportunity to identify any relevant 
records of any type showing the claimed 
disorders since 1994, including 
alternative types of records, such as, 
but not limited to, vocational 
rehabilitation records reflecting medical 
disabilities or disorders, employment 
records reflecting time lost from work 
and the reason for loss of time, 
statements from employers, fellow 
employees, or others who may have 
observed relevant symptoms, and the like.

4.  The veteran should be afford VA 
examination(s), including, but not 
limited to, orthopedic and vascular 
examinations of the right and left lower 
extremities.  The claims files must be 
made available to and pertinent documents 
therein reviewed by the examiner(s) in 
connection with the examination(s).  The 
examiner(s)'s attention is directed to 
the inservice Medical Evaluation Board 
Report and the January 1988 VA 
examination report.

Each examiner should (a) review the 
examination request and the notice of 
opinions requested; (b) review the 
relevant service medical records 
disclosing the veteran's lower extremity 
complaints and diagnoses in service; (c) 
review relevant post-service records; (d) 
examine the veteran, noting all left 
lower extremity complaints and findings, 
and separately noting right lower 
extremity complaints and findings.  

As to the left lower extremity, the 
examiner(s) should (a) describe all 
findings and symptoms of left lower 
extremity stress syndrome, and, as 
necessary, explain the severity of those 
symptoms, including whether there are 
functional limitations, if any, due to 
pain, weakened movement, excess 
fatigability, or incoordination, and 
whether there is likely to be additional 
functional limitation with pain on use or 
during flare-ups.  

As to the right lower extremity, the 
examiner(s) should assign a diagnosis for 
each right lower extremity disorder 
present.  For each right lower extremity 
disorder diagnosed, the examiner should 
answer the following questions:

(a) Is it is at least as likely as not 
(50 percent or greater likelihood) that 
the current right lower extremity 
disorder was present during the veteran's 
service?
(b) Is it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current right lower 
extremity disorder which was present 
within one year after the veteran's 
service discharge in July 1987?
(c) Is it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current right lower 
extremity disorder which was present 
prior to the veteran's service and was 
aggravated (permanently worsened beyond 
the normal progression) by that service? 
(d) Is it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current right lower 
extremity disorder which was not present 
during the veteran's service but is 
etiologically related to that service or 
is secondary to the veteran's service-
connected left lower extremity stress 
syndrome?  

Each examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review and was reviewed in conjunction 
with the examination(s).

If an examiner cannot provide an answer 
to a question without resorting to 
speculation, the examiner should so 
state.  

5.  A physician should review the report 
of the March 2005 VA examination, the 
reports of the EMG and MRI examinations 
requested by the examiner who conducted 
that examination, the veteran's relevant 
service medical records, and relevant 
post-service clinical records.  The 
physician's attention is directed to the 
inservice Medical Evaluation Board Report 
and the January 1988 VA examination 
report.

The reviewing physician should answer the 
following questions:

(a) Is it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current back disorder 
which was incurred in service? 
(b) Is it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current back disorder 
which is etiologically related to the 
veteran's service or any incident 
thereof?
(c) Is it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current back disorder 
which is secondary to the left lower 
extremity stress syndrome or the injury 
which caused the left lower extremity 
stress syndrome?
(d) Is it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current back disorder 
which was present prior to her service 
and which was aggravated (permanently 
increased in severity beyond the natural 
progress of the disorder) during that 
service or by her service-connected lower 
extremity stress syndrome?  
(e) Is it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current back disorder 
which was present within one year after 
the veteran's July 1987 service 
discharge?

The reviewer must include in the report a 
statement indicating that the claims file 
was in fact made available for review and 
was reviewed.

If the reviewer cannot express a 
requested opinion without resorting to 
speculation, the reviewer should so 
state.  

6.  Any necessary development should be 
undertaken, to include the conduct of 
further VA examination, in order to 
permit rating of the service-connected 
digestive system disabilities.

7.  After all above actions and 
development have been conducted, the 
medical opinions should be reviewed for 
completeness.  

If there is any possibility that a 
requested opinion is not complete, in 
view of the fact that this case has been 
Remanded by the Court and has been 
pending since 1994, and has been Remanded 
by the Board three times, additional 
medical review should be obtained.  

8.  Thereafter, the appeal should be 
readjudicated.  If any determination 
remains adverse to the veteran, a 
supplemental statement of the case should 
be issued.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


